Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/4/22 is acknowledged.  Grounds for the traversal were not given.  Groups I and II are patentably distinct subcombinations usable together, hence the requirement is still deemed proper and is therefore made FINAL. Applicant has withdrawn claims 9-11 and 23-26.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-14, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 17 and 18 of U.S. Patent No. 10,163,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims, in substance, follow necessarily from the apparatus claims of U.S. Patent No. 10,163,668.
Claim Rejections - 35 USC § 112
Claims 1-8, 12, 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, in the last two lines, “a plurality of pixels corresponding to the plurality of heating zones,” which is indefinite because the nature of this correspondence is not defined. Applicant presumably associates a uniform array of pixels, in an IR camera, with the entire “heating surface,” as does the applied prior art.
	In claim 4, “the plurality of pixels represent temperatures of the plurality of heating zones,” which evidently should instead read “the pixel color represents temperatures,” and if so should be amended accordingly.
	Claim 22 attributed heating zone temperature variations to “variations in environment,” which is not delimited by a definition, and therefore indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1... are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US PGPub. 2015/0226611 to Busche et al (Busche).
	Busche discloses, at Figures 2-6, and ¶¶ 28-30, 41, 42 & 44, a method, as recited in claim 1, “of acquiring by an imaging device [606], a thermal image of a heating surface [which] defines a plurality of heating zones [see Fig. 4, ¶¶ 41-42]; and determining variations in the ... heating zones based on the thermal image of the heating surface, wherein the thermal image includes a plurality of pixels corresponding to the plurality of heating zones” (see esp. ¶¶ 44 & 52).
	As recited in claim 2, Busche discloses the use of an “infrared camera” 606.
	As recited in claim 3, Busche discloses “operating the heating zones to compensate for the variations” (¶¶ 63-64).
	As in claim 4, the “pixels represent temparatures” (¶ 52).
	As in claims 5 and 6, Busche discloses recognizing temperature difference in pixel color difference (¶¶ 44-42), and “controlling heating elements in [a] heating zone differently to achieve a predetermined temperature profile across the heater,” since Busche expressly applies exactly this method to the coolant flow (¶ 42), and refers it to heating control as well (¶¶ 63-64).
	As in claims 21 and 22, Busche discloses zone temperature variations from “a desired temperature” (¶ 24), and attributes “variations” from desired a plurality of independently controlled heating zones to “variations in environment” inherently.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/4/22